DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to Applicants’ filing of January 26, 2021 and Applicants’ email communication of April 16, 2021, attached herewith.  Claims 1-17 are presented for examination, with Claim 1 being the only one in independent form.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2009/0160409 (“Carmen”).
	Regarding Claim 1, Carmen discloses an apparatus (main dimmer 102 in Fig. 10B, details in Fig. 3; [0039]) comprising: 
	a first terminal configured to be connected to an AC line voltage (H in Fig. 3, hot terminal); 
	a second terminal configured to be connected to an electrical load (DH, dimmer hot terminal); 
	a controllably conductive device electrically coupled to the second terminal (310), wherein the controllably conductive device operates in a first state (conductive) or a 
	a third terminal configured to be electrically coupled to a device (AD, accessory dimmer terminal; [0045]-[0046]); 
	wherein the apparatus (main dimmer) is configured to communicate with the device (accessory dimmer) via the third terminal (AD) by controlling the third terminal between an active pull-down state and an active pull-up state (pull-up signal pulling AD line high, and pull-down signal pulling AD line low; Fig. 8; steps 916, 926 in Fig. 9A); and 
	wherein the apparatus (main dimmer) is configured to control the third terminal in the active pull-down state or the active pull-up state during a period of time around when the controllably conductive devices transitions between the first state and the second state (period of time around the end of the communication time period Tcomm in Fig. 8; step 926 in Fig. 9A, for example; [0070]-[0071]).

	Regarding Claim 2, Carmen further discloses wherein the first state and the second state of the controllably conductive device (310 in Fig. 3) comprise a conductive state and a non-conductive state, respectively ([0039]-[0040]).

	Regarding Claim 3, Carmen further discloses wherein the period of time around when the controllably conductive device transitions between the first state and the second state comprises a blanking time (period of time around the end of the 

	Regarding Claim 4, Carmen further discloses wherein the apparatus is configured to generate a high impedance state on the third terminal outside of the blanking time (non-conductive period when the pull-down is completed after Tcomm in Fig. 8; [0071]).

	Regarding Claim 5, Carmen further discloses a control circuit (controller 314 in Fig. 3), wherein the control circuit is configured to control the controllably conductive device (310) between the first state and the second state ([0039]-[0040]).

	Regarding Claim 6, Carmen further discloses a communication circuit, wherein the communication circuit is coupled to the third terminal and configured to conduct a charging current for a power supply of the device (332 in Fig. 3; [0045]).

	Regarding Claim 7, Carmen further discloses wherein the control circuit (314 in Fig. 3) is further configured to control the communication circuit to generate a high impedance state on the third terminal when the apparatus is not communicating to the device (non-conductive period when the pull-down is completed after Tcomm in Fig. 8; [0071]; Fig. 6; [0046]-[0047]).



	Regarding Claim 11, Carmen further discloses wherein the communication circuit comprises a second switching circuit adapted to be coupled between the third terminal and a circuit common, the control circuit (314) configured to render the first switching circuit conductive and the second switching circuit non- conductive to generate the active pull-up state and to render the first switching circuit non- conductive and the second switching circuit conductive to generate the active pull-down state (Fig. 6; pull-up signal pulling AD line high, and pull-down signal pulling AD line low; Fig. 8; steps 916, 926 in Fig. 9A), the control circuit (314) configured to render the first and second switching circuits conductive and non- conductive on a complementary basis to transmit a digital message to the device via the third terminal during a communication time period of the half cycle of the AC line voltage (Fig. 6; communication time Tcomm in Fig. 8; [0070]-[0071]).

	Regarding Claim 12, Carmen further discloses wherein the control circuit (314) is configured to render the first and second switching circuits non-conductive to generate the high impedance state (steps 926, 926’ in Figs. 9A and 9B).

	Regarding Claim 13, Carmen further discloses wherein the control circuit (314) is configured to generate the high impedance state outside of the charging time period and the communication time period of the half cycle of the AC line voltage (non-conductive period after the switch time period Tsw in Fig. 8).

	Regarding Claim 14, Carmen further discloses wherein the charging and communication time periods occur during a positive half cycle of the AC line voltage (during Switch Time period Tsw in the positive half of the AC line voltage 800 in Fig. 8).

	Regarding Claim 15, Carmen further discloses wherein the electrical load is a lighting load (108 in Fig. 10B) and the apparatus is a dimmer (main dimmer 102; [0039]).

	Regarding Claim 16, Carmen further discloses wherein the device is an accessory dimmer (104 in Fig. 10B is an accessory dimmer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2009/0160409 (“Carmen”).
	Although Carmen, as applied to Claim 1, discloses the period of time (period of time around the end of the communication time period Tcomm in Fig. 8; step 926 in Fig. 9A, for example; [0070]-[0071]), Carmen does not specifically disclose that a length of the period of time is approximately 200 microseconds.  However, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have adjusted the period of time to approximately 200 microseconds as a matter of design choice, absent unexpected results.

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicants’ arguments filed on January 26, 2021, and supplemented by Applicants’ email communication of April 16, 2021, attached herewith, have been fully considered but they are not persuasive.
	Initially, the examiner thanks Applicants for the thorough explanation of what they believe to be their invention in the attached email communication.

	The examiner cannot concur with Applicants argument because, the examiner interprets this broadly claimed limitation as the 1s and 0s of a digital communication, and Carmen in paragraphs [0070]-[0071] clearly discloses a digital communication between the main dimmer 102 and the remote dimmers 104 via the third terminal AD during the communication period Tcomm, thereby meeting the broadly claimed limitation.
	Second, Applicants argue in their Response in essence that Carmen does not disclose an apparatus configured to control the third terminal between the active pull-down state or the active pull-up state during a period of time around when the controllable conductive devices transition between the first state and the second state.
	The examiner cannot concur with Applicants argument because, Carmen in paragraphs [0039]-[0040] with reference to Fig. 3, cited for this feature, describes a dimming process using controller 314 coupled to zero-crossing detecting circuit 316 and gated switch 210, the examiner interprets the period during the dimming control process is near/close to 90 degrees of phase as “around” communication time/active pull-states, thereby meeting the broadly claimed limitation. 
	The examiner suggests amending the claims along the lines of what was discussed and documented in the Interview Summary mailed March 16, 2021, in order to advance the prosecution of the present application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Publication No. 2008/0258650 (“Steiner”) relates to a multiple location load control system.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEDRO C FERNANDEZ/Examiner, Art Unit 2844     

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844